Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 06/15/2022.
2. Claims 1-20 are pending in the application.
3. Claims 1-13 have been elected for examination.
4. Claims 1-13 have been rejected.
Response to Arguments
6.	Applicant’s election with traverse of Invention Species I in the reply filed on 06/15/2022 is acknowledged. The traversal is on the ground(s) that applicant argues in general without pointing out the lack of previous restriction requirement that is required by MPEP 808.02. Applicant argues that the office action failed to identify the embodiments. This is not found persuasive because examiner could not understand how the office action failed to fulfill the required burden for the examiner stated by MPEP 808.02 while distinctly showing the different classes and sub-classes embodied with the claims limitations of the species. These independent and distinct species are required different field of search which is serious burden for examiner. So, the requirement is still deemed proper and is therefore made FINAL.
As examiner mentioned in the previous office action that how all these two species are grouped in different independent and distinct inventions. Species I are presented set of data being multiple terabytes in size, receiving the transportable storage service system in the powered-off state with the stored encrypted set of data to a facility of the computing resource service provider, verifying that the set of data stored on the transportable storage service system has not been tampered with in transit; and cleaning data from the transportable storage service system, classified in CPC class G06F 21/6218. Species II does not comprise the data being multiple terabyte in size while it is dealing with retrieve the data encrypted based at least in part on the customer-provided cryptographic key from the transportable storage service system when the transportable storage service system is located at a second location which is classified as CPC class G06F 21/602. Species II should be independent and distinct invention by its own class, and subclass. So, it is a serious burden for examiner to search this totally different field to cover these two different species groups with their limitations. As a result, examiner respectfully acknowledges to the applicant that the restriction requirement is still deemed proper and final. Therefore, applicant’s arguments has been traversed and the restriction requirement has been sustained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,474,831. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US pat. 9336402) and in view of Cho et al hereafter Cho (US pat. App. Pub. 20130223628) and further in view of Davis (US pat. 9948615).  
8.	As per claim 1, Wong discloses a computer-implemented method, comprising: delivering, to a location of a customer of a computing resource service provider, a transportable storage service system in a powered-off state, the transportable storage service system including a plurality of storage devices, a network interface, and a graphics interface; obtaining, to the transportable storage service system at the location of the customer and with the transportable storage service system in a powered-on state, a cryptographic key; receiving, at the transportable storage service system in the powered-on state, a set of data to store in the transportable storage service system, (2:17-67, 5:1-20, 19:45-67); encrypting, by the transportable storage service system in the powered-on state and using the cryptographic key, the set of data to produce an encrypted set of data; storing the encrypted set of data in the plurality of storage devices; receiving the transportable storage service system in the powered-off state with the stored encrypted set of data to a facility of the computing resource service provider; verifying that the set of data stored on the transportable storage service system has not been tampered with in transit (2:37-67, 4:25-47, 7:5-47, 8:1-26, 18:52-64, 19:5-16); transferring, by the network interface, the set of data from the transportable storage service system to a datacenter of the computing resource service provider; decrypting, computing resource service provider, the encrypted set of data using the cryptographic key; and cleaning data from the transportable storage service system (5:47-67, 6:1-67, 16:19-67, 17:1-20, and 23:15-40). Although, Wong discusses about decrypting the encrypted set of data using the cryptographic key. He does not expressly mention decrypting at a datacenter. However, in the same field of endeavor, Cho discloses decrypting at a datacenter of the computing resource service provider (paragraphs: 48-53, 58, 67, and 98).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Cho’s teachings of decrypting at a datacenter of the computing resource service provider with the teachings of Wong, for the purpose of effectively protecting the datacenter’s decrypted data from unauthorized intruders.  
Wong does not expressly mention set of data being multiple terabytes in size. However, in the same field of endeavor, Davis discloses set of data being multiple terabytes in size (2:51-67, 3:1-45).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Davis’s teachings of set of data being multiple terabytes in size with the teachings of Wong, for the purpose of effectively transferring a large amount of data via the transportable storage device.  
9.	As per claim 2, Wong discloses the computer-implemented method, wherein the set of data is received over the network interface (4:6-21, 20:30-59).
10.	As per claim 3, Wong discloses the computer-implemented method, wherein transferring, by the network interface, the set of data from the transportable storage service system to the datacenter of the computing resource service provider further includes: providing the cryptographic key to a server; and providing the decrypted set of data to the datacenter of the computing resource service provider (2:37-67, 19:15-45).
11.	As per claim 4, Wong discloses the computer-implemented method comprising deriving the cryptographic key (4:25-47, 12:36-67).
12.	As per claim 5, Wong discloses the computer-implemented method, wherein receiving the set of data is performed over multiple connections in parallel (6:30-54, 15:10-35).
13.	As per claim 6, Wong discloses the computer-implemented method, wherein the cryptographic key is a symmetric cryptographic key (8:1-25, 21:10-35).
14.	As per claim 7, Wong discloses the computer-implemented method, wherein cleaning data from the transportable storage service system comprises removing the cryptographic key from the transportable storage service system (2:16-35, 9:30-62).
15.	As per claim 8, Wong discloses a system, comprising: a transportable storage service system, the transportable storage service system including a plurality of storage devices, a network interface, and a graphics interface, wherein the transportable storage service system is delivered to a location of a customer of a computing resource service provider in a powered-off state; executable instructions to: obtain, by the transportable storage service system at the location of the customer and with the transportable storage service system in a powered-on state, a cryptographic key; receive, at the transportable storage service system in the powered-on state, a set of data to store in the transportable storage service system, (2:17-67, 5:1-20, 19:45-67); encrypt, by the transportable storage service system in the powered-on state and using the cryptographic key, the set of data to produce an encrypted set of data; store the encrypted set of data in the plurality of storage devices (2:37-67, 4:25-47, 7:5-47, 8:1-26, 18:52-64, 19:5-16); and transfer, by the network interface, the set of data from the transportable storage service system to the computing resource service provider (5:47-67, 6:1-67, 16:19-67, 17:1-20, and 23:15-40). Although, Wong discusses about decrypting the encrypted set of data using the cryptographic key. He does not expressly mention transfer to a datacenter. However, in the same field of endeavor, Cho discloses transfer to a datacenter (paragraphs: 48-53, 58, 67, and 98). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Cho’s teachings of transfer to a datacenter with the teachings of Wong, for the purpose of effectively protecting the datacenter’s decrypted data from unauthorized intruders.  
Wong does not expressly mention set of data being multiple terabytes in size. However, in the same field of endeavor, Davis discloses set of data being multiple terabytes in size (2:51-67, 3:1-45).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Davis’s teachings of set of data being multiple terabytes in size with the teachings of Wong, for the purpose of effectively transferring a large amount of data via the transportable storage device.  
16.	As per claim 9, Wong discloses the system of claim 8, wherein the system comprises instructions to clean data from the plurality of storage service devices (4:25-47, 15:16-35).
17.	As per claim 10, Wong discloses the, wherein the system is transportable via truck (7:5-47, 11:33-59).
18.	As per claim 11, Wong discloses the, wherein the system is configured to receive the set of data over multiple connections in parallel (6:30-54, 15:10-35).
19.	As per claim 12, Wong discloses the, wherein the system comprises instructions to derive the cryptographic key (4:6-21, 19:15-45).
20.	As per claim 13, Wong discloses the, wherein the cryptographic key is a symmetric cryptographic key (8:1-25, 21:10-35).
Citation of References
21. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Callaghan et al (US pat. app. Pub. 20150227753): discusses removable storage of a mobile device in an encrypted form to provide isolation and piracy protection. In one implementation, each application is encrypted using its own associated encryption key that is generated based on an identifier of the application and a master key that is associated with a trusted platform module of the mobile device. In another implementation, each application is encrypted using two associated encryption keys. One key is used to encrypt binary data associated with the application such as source code, and the other key is used to encrypt application data such as graphics and configuration files. The encryption keys are each generated using the identifier of the application, the master key, and identifiers of the folders where the corresponding data types are stored on the mobile device.  
OBUKHOV et al (US pat. App. Pub. 20120093318): elaborates that encryption key destruction for secure data erasure via an external interface or physical key removal are described. Electrical destruction of key material retained in a memory of a storage device renders the device securely erased, even when the device is otherwise inoperable. The memory (e.g. non-volatile, such as flash) stores key material for encrypting/decrypting storage data for the device. An eraser provides power and commands to the memory, even when all or any portion of the device is inoperable. The commands (e.g. erase or write) enable zeroizing or destroying the key material, rendering data encrypted with the destroyed key material inaccessible, and therefore securely erased. Alternatively, the memory is a removable component (e.g. an external security device or smartcard) coupled to the device during storage operation. Removing and physically destroying the memory renders the device securely erased.  
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436